


110 HRES 442 EH: Expressing the sense of the House of

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 442
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that a National Youth Sports Week should be
		  established.
	
	
		Whereas about 42 million children participate in organized
			 sports each year;
		Whereas children participating in organized sports tend to
			 perform better in school, develop excellent interpersonal skills, and lead
			 healthier lives;
		Whereas organized youth sports help children increase
			 their self-esteem, develop an appreciation of health and fitness, and become
			 leaders within the community;
		Whereas organized youth sports provide for regular
			 physical activity and help combat increasing rates of childhood obesity;
		Whereas the Congressional Caucus on Youth Sports was
			 created, with great help and support from the Citizenship Through Sports
			 Alliance, Positive Coaching Alliance, and National Recreation and Park
			 Association, to restore the focus in youth sports on the child’s experience and
			 character development;
		Whereas far too many children quit participating in youth
			 sports at a young age, many telling coaches and parents, It just wasn’t
			 fun anymore;
		Whereas the National Recreation and Park Association has
			 designated July as Parks and Recreation Month;
		Whereas many youth sports organizations gather at local
			 parks and recreation facilities across the country; and
		Whereas designating the fourth week in July as National
			 Youth Sports Week would raise awareness of the important physical and emotional
			 benefits of participating in youth sports and the need to promote sportsmanship
			 among players, parents, coaches, and officials: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that a National Youth Sports Week should be established to
			 promote awareness of the importance of youth sports and the need to restore the
			 focus in youth sports on the child’s experience and character
			 development.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
